Citation Nr: 1442121	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-37 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an effective date earlier than December 8, 2008, for an allowance of service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from November 1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the  Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois, which granted service connection for PTSD and assigned an initial 30 percent rating, all effective December 8, 2008 (date of receipt of original claim).  

This appeal was processed using the Virtual VA paperless claims processing system, i.e., Virtual VA and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.  

In the August 2014 Informal Hearing Presentation the Veteran's service representative raised claims of service connection for residual shrapnel wounds scars and for service connection for hypertension and kidney failure as secondary to service-connected PTSD (and, presumably, secondary to the Veteran's now service-connected diabetes mellitus, type II), and an increased rating for PTSD.  These matters have not been adjudicated by the RO and, so, the Board has no jurisdiction over them.  These claims are referred to the RO for initial consideration.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

The Veteran's original claim for service connection for PTSD was received by VA on December 8, 2008, and there was no pending claim, formal or informal, prior thereto.



CONCLUSION OF LAW

The criteria for an effective date for service connection for PTSD prior to December 8, 2008, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case the facts are not in dispute.  A December 2, 2008, document from the Montgomery County Veterans Assistance Commission states that "[c]laim was originally filed in May [20]06.  Discovered this afternoon claim has been lost in the system and requires re-submission."  

In VA Form 21-4138, Statement in Support of Claim, dated in January 2009, it was reported that in May 2006 the Veteran was not being treated for PTSD but that since about June 2007 he had been treated at the VA Effingham, Illinois, facility which determined that he had PTSD.  

In a May 2009 VA Form 21-4138, Statement in Support of Claim, the Veteran contended that he had been treated for PTSD since about June 2007 at the Effingham VA clinic and by VA in Marion, Illinois (elsewhere he reported having been treated by VA in May 2007).  

VA clinical records entered into VBMS on April 10, 2010, cover the period from June 2008 to April 2010.  These show that the Veteran had a urology consultation at the Marion, Illinois, VA medical facility in September 2007.  He was seen at the Effingham VA clinic in June 2008 at which time it was reported that his personal medical history included symptoms of PTSD.  The assessment was nightmares, and it was recommended that he be afforded a PTSD evaluation.  

Contained within Virtual VA are VA clinical records from January 2010 to March 2013 and these records are not relevant because they post-date the receipt of the original claim for service connection for PTSD.  

It is undisputed that the Veteran's original claim for any VA benefit, and specifically for service connection for PTSD, was received by VA on December 8, 2008.  The Veteran alleges that the effective date should be in May 2006 when he submitted his claim to the Montgomery County Veterans Assistance Commission because he was not at fault in that organization having not filed the original PTSD service connection claim in a timely manner.  Alternatively, the effective date should be when he first sought VA treatment for PTSD in June 2007.  

The law provides that the effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by a regulation which provides that the date of entitlement to an award of service connection will be the day following separation from active service if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Although a report of VA examination or hospitalization may be accepted as an informal claim for increased benefits or an informal claim to reopen once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, such reports cannot constitute an informal claim for service connection.  38 C.F.R. § 3.l57(b)(1); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  In MacPhee v. Nicholson, the United States Court of Appeals for the Federal Circuit held that:

An informal claim under 38 C.F.R. § 3.157(b)(1) is a claim to increase or reopen a disability determination.  See 38 C.F.R. § 3.157(b)(1) (entitled "Report of examination or hospitalization as claim for increase or to reopen").  Any such informal claim must be for a condition that not only has been the subject of a prior claim, but the condition must also have been previously found to be service-connected ...  

Here it is undisputed that the Veteran's claim for any VA benefit was first received by VA on December 8, 2008.  That is, prior to December 8, 2008, he had never filed a claim for service connection for any VA disability or for pension benefits.  Thus, any VA treatment he may have received prior thereto cannot be the effective date for the grant of service connection for PTSD.  

The Board is aware that the Veteran was not at fault in not filing a claim in 2006.  Nevertheless, an effective date prior to December 8, 2008, for service connection for PTSD may not be granted as a matter of law.  


ORDER

The claim for an effective date prior to December 8, 2008, for service connection for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


